DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Argument
Applicant's arguments, 11/29/2021, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 2, 9 and 16 have been canceled.
Claims 1, 3-8, 10-15 and 17-20 are pending.
Applicant, on page 7 of the remark, argues that Lam does not disclose all of the features of claim 1.  However, the Examiner respectfully disagrees.
  Lam discloses at paragraphs 42 and 46 that load balancing server 245 may cause base station 215 to handoff communications to another base station 215 associated with the second frequency band (e.g., a frequency band having less interference than the first frequency band).  Furthermore, if the mitigation instruction directs base station 215 to discontinue communications with user device 210 via a first frequency band, and instead communicate with base station 215 via a second frequency band, base station 215 may communicate with user device 210 via a radio associated with the second frequency band.  In other words, load balancing server 245 determines an interference level associated with the first frequency band and the second frequency band.  If the second frequency band is having less interference than the first frequency band, load balancing to deactivates the first frequency band and activates a second frequency band based on interference level of the first frequency band and the second frequency band. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (U.S. 20160050587) in view of GENG et al. (U.S. 20140106759).
For claim 1, Lam et al. disclose a method comprising: 
receiving traffic parameters associated with at least one node; determining a traffic level associated with the at least one node (at least [0013]-[0014], [0035]-[0037] and [0048].  The base station may become overloaded or congested when a relatively large quantity of user devices are located in a communications range of the base station. In existing systems, when experiencing network congestion, a user device may reactively attempt to communicate with a different base station, communicate via a different radio, and/or communicate via different frequency bands (e.g., base stations, radios, and/or frequency bands having less congestion).  Network congestion may be proactively mitigated based on information identifying a quantity of established sessions associated with a network device, a quantity of ; 
determining a traffic capacity associated with the at least one node (at least [0013]-[0014], [0035]-[0037] and [0048].  The base station may become overloaded or congested when a relatively large quantity of user devices are located in a communications range of the base station. In existing systems, when experiencing network congestion, a user device may reactively attempt to communicate with a different base station, communicate via a different radio, and/or communicate via different frequency bands (e.g., base stations, radios, and/or frequency bands having less congestion).  Network congestion may be proactively mitigated based on information identifying a quantity of established sessions associated with a network device, a quantity of established sessions associated with a particular radio of the network device, a measure of interference of a frequency band associated with the network device, and/or some other measure of load.); 
determining an interference level associated with each frequency band of the plurality of frequency bands (at least [0042] and [0046].   Load balancing server 245 may cause base station 215 to handoff communications to another base station 215 associated with the second frequency band (e.g., a frequency band having less interference than the first frequency band).  directs base station 215 to discontinue communications with user device 210 via a first frequency band, and instead communicate with base station 215 via a second frequency band, base station 215 may communicate with user device 210 via a radio associated with the second frequency band.  In other words, load balancing server 245 determines an interference level associated with the first frequency band and the second frequency band.  If the second frequency band is having less interference than the first frequency band, load balancing server 245 may cause base station 215 to deactivates the first frequency band and activates a second frequency band.); and 
deactivating at least one frequency band of the plurality of frequency bands based at least in part on the traffic level and the interference level associated with the plurality of frequency band (at least [0042] and [0046].   Load balancing server 245 may cause base station 215 to handoff communications to another base station 215 associated with the second frequency band (e.g., a frequency band having less interference than the first frequency band).  Furthermore, if the mitigation instruction directs base station 215 to discontinue communications with user device 210 via a first frequency band, and instead communicate with base station 215 via a second frequency band, base station 215 may communicate with user device 210 via a radio associated with the second frequency band.  In other words, the second frequency band is having less interference than the first frequency band, load balancing server However, Lam et al. et al. do not disclose determining for a plurality of frequency bands operated on the at least one node that the traffic level is less than the traffic capacity.
In the same field of endeavor, GENG et al. disclose determining for a plurality of frequency bands operated on the at least one node that the traffic level is less than the traffic capacity (at least [0159].   When the system load is less than a preset threshold, the number of users in the activated state is less than a preset number, or the number of users in the idle state is greater than a preset number, or the like, some or all common channels may be disabled.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lam et al. as taught by GENG et al. for purpose of reducing power consumption.
For claim 3, the combination of Lam et al. and GENG et al. disclose the method of claim 1.  Furthermore, GENG et al. disclose generating a list of the plurality of frequency bands as potential bands to deactivate capacity (at least [0159].   When the system load is less than a preset threshold, the number of users in the activated state is less than a preset number, or the number of users in the idle state is greater than a preset number, or the like, some or all common channels may be disabled.)


For claims 10 and 17, the claims have features similar to claim 3.  Therefore, the claims are also rejected for the same reasons in claim 3. 
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (U.S. 20160050587) in view of GENG et al. (U.S. 20140106759) and further in view of Huang et al. (U.S. 20190281608)
For claim 4, the combination of Lam et al. and GENG et al. do not disclose the method of claim 3, further comprising ranking each of the multiple frequency bands in the list of the multiple frequency based at least in part on the interference level associated with each frequency band of the plurality of frequency bands.
In the same field of endeavor, Huang et al. disclose ranking each of the multiple frequency bands in the list of the multiple frequency based at least in part on the interference level associated with each frequency band of the plurality of frequency bands (at least [0062].  The first AP 111 may rank the set of available channels based, at least in part, on the estimated channel conditions, and select the first list of channels based on the ranking.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lam et al. as taught by Huang et al. for purpose of ordering the available channels.
For claim 5, the combination of Lam et al, GENG et al. and Huang et al. disclose the method of claim 4.  Huang et al. disclose wherein the interference level associated with each  The first AP 111 may generate a score for each available channel based on the effective channel capacity, the estimated load impact, the probability of triggering a remote channel switch trigger condition, or any combination thereof. The scores for a plurality of available channels may be used to rank or order the available channels. In some implementations, the first list of channels may include the higher ranked channels from the plurality of available channels (such as a number n of the highest ranked channels).) 
For claims 11-12, the claims have features similar to claims 4-5.  Therefore, the claims are also rejected for the same reasons in claims 4-5. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (U.S. 20160050587) in view of GENG et al. (U.S. 20140106759) and in view of Vaidya et al. (U.S. 20210105633).
For claim 6, the combination of Lam et al, GENG et al. disclose the method of claim 1.   Lam et al. disclose sending an instruction to activate or deactivate the at least one frequency band to a database (at least [0042] and [0046].   Load balancing server 245 may cause base station 215 to handoff communications to another base station 215 associated with the second frequency band (e.g., a frequency band having less interference than the first frequency band).  Furthermore, if the mitigation instruction directs base station 215 to discontinue communications with user device 210 via a first frequency band, and instead communicate with base station 215 via a second frequency band, base station 215 may communicate with user device 210 via a radio associated with the second frequency band.  In other words, the second frequency band is having less interference than the first frequency band, load balancing server 245 may cause base station 215 to deactivates the first frequency band and activates a second frequency band.)  However, the combination of Lam et al. and GENG et al. do not disclose wherein a self-organizing network component accesses the database and causes the at least one node to activate or deactivate the at least one frequency band based at least in part on the instruction stored in the database.  
	In the same field of endeavor, Vaidya et al. disclose sending an instruction to activate or deactivate the at least one frequency band to a database, wherein a self-organizing network component accesses the database and causes the at least one node to activate or deactivate the at least one frequency band based at least in part on the instruction stored in the database (at least [0039], [0043]-[0046] and [0055].   The method includes using the wireless node sending instructions to the wireless user devices to switch to the second frequency.  The selecting a second frequency that is free of interference includes checking a list of pre-selected frequency bands for interference. In one variant thereof, the pre-selected list frequency bands include all or some of the other frequency bands available to the wireless access node on the unlicensed spectrum. In another variant, the list of pre-selected 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lam et al. as taught by Vaidya et al. for purpose of redirecting idle or inactive wireless devices to different frequencies.
For claim 13, the claim has features similar to claim 6.  Therefore, the claim is also rejected for the same reasons in claim 6. 
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (U.S. 20160050587) in view of GENG et al. (U.S. 20140106759) and further in view of ZHOU (U.S. 20200154442).
For claim 7, the combination of Lam et al, GENG et al. do not disclose the method of claim 1, further comprising sending a transmission to a user device that is in communication with the at least one node, the transmission indicating that the at least one node is operating in a reduced power mode.  
	In the same field of endeavor, ZHOU discloses sending a transmission to a user device that is in communication with the at least one node, the transmission indicating that the at least one node is operating in a reduced power mode (at least [0013].  sending second configuration information and third configuration information to the UE, where the second configuration information is used to instruct the UE to, in the second time interval, stop the uplink transmission in the first frequency band or send the uplink transmission in the first frequency band at a reduced transmission power, and the third configuration information is used to instruct 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lam et al. as taught by ZHOU for purpose of reducing the problem of interference between uplink and downlink transmissions in the two frequency bands within the user equipment to a control channel.
For claims 14 and 19, the claims have features similar to claim 7.  Therefore, the claims are also rejected for the same reasons in claim 7. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (U.S. 20160050587) in view of GENG et al. (U.S. 20140106759) and further in view of Duan et al. (U.S. 20160112881).
For claim 18, the combination of Lam et al, GENG et al. do not disclose the method of claim 15, wherein the traffic parameters include raw active user data and determining the traffic capacity associated with the at least one node includes determining an average number of users associated with a peak time of access.  
	In the same field of endeavor, Duan et al. disclose wherein the traffic parameters include raw active user data and determining the traffic capacity associated with the at least one node includes determining an average number of users associated with a peak time of access (at least [0170].  When a user traffic volume in a service area of the base station is in a peak state (for example, a business time segment 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lam et al. as taught by Duan et al. for purpose of providing, for a user of the cell, a maximum service capacity that satisfies a service need.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (U.S. 20160050587) in view of GENG et al. (U.S. 20140106759) and further in view of ZHOU (U.S. 20200154442) and further in view of Gustafson et al. (U.S. 20200092797).
For claim 20, the combination of Lam et al, GENG et al. and Zhou do not disclose the system of claim 19, wherein the transmission causes the user device to display an icon indicating that the at least one node is operating in a reduced power mode. 

In the same field of endeavor, Gustafson et al. disclose the user device to display an icon indicating that the at least one node is operating in a reduced power mode (at least Fig. 2B and [0051].  The display displays an icon, in which indicates the wife is in disconnecting mode 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lam et al. as taught by Gustafson et al. for purpose of identifying at least one wireless access point among the one or more wireless access points that are within wireless communication range of the user device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/16/222